Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-2-2006

Escobar v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5175




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Escobar v. Atty Gen USA" (2006). 2006 Decisions. Paper 248.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/248


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                     No. 05-5175


                  ARAMAYO ROY ESCOBAR, aka Roy A. Escobar,
                                         Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent


                         On Petition for Review of an Order
                         of the Board of Immigration Appeals
                               Agency No. A43 741 092
                                on November 16, 2005
                          Grace A. Sease, Immigration Judge


             Present: BARRY, CHAGARES and COWEN, Circuit Judges


                    SUR PETITION FOR PANEL REHEARING


      The petition for rehearing filed by Respondent having been submitted to the judges

who participated in the decision of this Court, is GRANTED. The per curiam opinion

filed September 5, 2006 is hereby VACATED and the case held C.A.V. pending the

decisions of the Supreme Court in Lopez v. Gonzales (No. 05-547) and Toledo-Flores v.

United States (No. 05-7664).

                                 BY THE COURT:

                                 /s/ Maryanne Trump Barry
                                 Circuit Judge
DATED: November 2, 2006